In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Islip dated January 29, 1985, the petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated July 8, 1985, as dismissed the proceeding on the merits.
Justice Mangano has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs payable to the respondents-respondents and the intervenors-respondents appearing separately and filing separate briefs.
There was sufficient evidence upon the entire record to support the finding of the Board of Zoning Appeals of the Town of Islip that the nonconforming use of the property in question as a rooming house was begun before the establishment of the industrial district in which it was located and continued without an abandonment for a period of greater than one year. Further, it is clear that the Board did not recognize a nonconforming use for the store, but only did so for the rooming house. Special Term was correct when it upheld the Board’s decision and dismissed the proceeding (see, Matter of Collins v Codd, 38 NY2d 269, 270).
We have considered the appellant’s other arguments and find them to be without merit. Mangano, J. P., Thompson, Fiber and Spatt, JJ., concur.